

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
SERIES A WARRANT TO PURCHASE


SHARES OF COMMON STOCK


OF


CHINA INTERNET CAFÉ HOLDINGS GROUP, INC.


Expires February [__], 2014


No.: ______
Number of Shares: [__________]

Date of Issuance: February [__], 2011


FOR VALUE RECEIVED, the undersigned, China Internet Café Holdings Group, Inc., a
Nevada corporation (together with its successors and assigns, the “Issuer” or
the “Company”), hereby certifies that [____________________] or its registered
assigns is entitled to subscribe for and purchase, during the Term (as
hereinafter defined), up to [__________________________] ([_______]) shares
(subject to adjustment as hereinafter provided) of the duly authorized, validly
issued, fully paid and non-assessable Common Stock of the Issuer, at an exercise
price per share equal to the Warrant Price then in effect, subject, however, to
the provisions and upon the terms and conditions hereinafter set forth.
Capitalized terms used in this Warrant and not otherwise defined herein shall
have the respective meanings specified in Section 8 hereof.


1.           Term. The term of this Warrant shall commence on February [__],
2011 and shall expire at 6:00 p.m., Eastern Time, on February [   ], 2014 (such
period being the “Term”).


 
2.
Method of Exercise; Payment; Issuance of New Warrant; Transfer and Exchange.



(a)          Time of Exercise. The purchase rights represented by this Warrant
may be exercised in whole or in part during the Term.

 
1

--------------------------------------------------------------------------------

 
 
(b)          Method of Exercise. The Holder hereof may exercise this Warrant, in
whole or in part, by delivery to the Company (or such other office or agency of
the Issuer as it may designate by notice in writing to the Holder at the address
of the Holder appearing on the books of the Issuers) of a duly executed
facsimile copy of the Notice of Exercise Form annexed hereto (“Notice of
Exercise Form”); and, within three (3) Trading Days of the date said Notice of
Exercise Form is delivered to the Company, the Company shall have received
payment of an amount of consideration therefor equal to the Warrant Price in
effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which this Warrant is then being exercised,
payable at such Holder’s election (i) by certified or official bank check or by
wire transfer to an account designated by the Issuer, (ii) by “cashless
exercise” in accordance with the provisions of subsection (c) of this Section 2,
but only when a registration statement under the Securities Act providing for
the resale of the Warrant Stock and the Common Stock underlying the preferred
stock issued pursuant to the Purchase Agreement is not then in effect as
required under the Registration Rights Agreement (as defined below), or (iii) by
a combination of the foregoing methods of payment selected by the Holder of this
Warrant. Notwithstanding anything herein to the contrary, the Holder shall not
be required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant,
or an indemnification reasonably acceptable to the Issuer undertaking with
respect to such Warrant in the case of its loss, theft or destruction, to the
Company for cancellation within three (3) Trading Days of the date the final
Notice of Exercise Form is delivered to the Company.  Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased.  The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases.  The Company shall deliver any objection to any Notice of
Exercise Form within one (1) Business Day of receipt of such notice.  In the
event of any dispute or discrepancy, the records of the Company shall be
controlling and determinative in the absence of manifest error.


(c)          Cashless Exercise. Notwithstanding any provision herein to the
contrary, but subject to Section 2(b)(ii) hereof, and commencing twelve (12)
months following the Original Issue Date, if the Per Share Market Value of one
share of Common Stock is greater than the Warrant Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant by payment
of cash, the Holder may exercise this Warrant by a cashless exercise (“Cashless
Exercise”) by surrender of this Warrant at the principal office of the Issuer
together with the properly endorsed Notice of Exercise, in which event the
Issuer shall issue to the Holder a number of shares of Common Stock computed
using the following formula:


X = Y - (A)(Y)
  B


Where
X =
the number of shares of Common Stock to be issued to the Holder.

 

 
2

--------------------------------------------------------------------------------

 
 

 
Y =
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.



 
A =
the Warrant Price.




 
B =
the Per Share Market Value of one share of Common Stock.

 
If at any time after the effective date of the registration statement, there is
not an effective registration statement covering the resale of the shares
underlying the Warrant, the Holder may exercise this Warrant by Cashless
Exercise; provided, however, that the Holder may not exercise this Warrant by
Cashless Exercise if at any time the registration statement is not effective for
any of the reasons set forth in Section 3(n) of the Registration Rights
Agreement (as defined in the Purchase Agreement).


(d)          Issuance of Stock Certificates. In the event of any exercise of
this Warrant in accordance with and subject to the terms and conditions hereof,
certificates for the shares of Warrant Stock so purchased shall be dated the
date of such exercise and delivered to the Holder’s Prime Broker as specified in
the Holder’s exercise form within a reasonable time, not exceeding five (5)
Trading Days after such exercise (the “Delivery Date”) or, at the request of the
Holder (provided that a registration statement under the Securities Act
providing for the resale of the Warrant Stock is then in effect or that the
shares of Warrant Stock are otherwise exempt from registration), issued and
delivered to the Depository Trust Company (“DTC”) account on the Holder’s behalf
via the Deposit Withdrawal Agent Commission System (“DWAC”) within a reasonable
time, not exceeding five (5) Trading Days after such exercise, and the Holder
hereof shall be deemed for all purposes to be the holder of the shares of
Warrant Stock so purchased as of the date of such exercise. Notwithstanding the
foregoing to the contrary, the Issuer or its transfer agent shall only be
obligated to issue and deliver the shares to the DTC on a holder’s behalf via
DWAC if such exercise is in connection with sale in reliance upon an effective
Registration Statement or other exemption from registration by which the shares
may be issued without a restrictive legend and the Issuer and its transfer agent
are participating in DTC through the DWAC system.


(e)          Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise. In addition to any other rights available to the Holder, if the
Issuer fails to cause its transfer agent to transmit to the Holder a certificate
or certificates representing the Warrant Stock pursuant to an exercise on or
before the second business day following the Delivery Date, and if after such
date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Stock which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Issuer shall (1) pay in cash to the
Holder the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (A) the number of shares of
Warrant Stock that the Issuer was required to deliver to the Holder in
connection with the exercise at issue times (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of shares of Warrant Stock for which such exercise was not honored or
deliver to the Holder the number of shares of Common Stock that would have been
issued had the Issuer timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Issuer shall be required to pay the Holder $1,000. The
Holder shall provide the Issuer written notice indicating the amounts payable to
the Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Issuer. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.

 
3

--------------------------------------------------------------------------------

 
 
(f)           Transferability of Warrant. Subject to Section 2(h) hereof, this
Warrant may be transferred by a Holder, in whole or in part, without the consent
of the Issuer. If transferred pursuant to this paragraph, this Warrant may be
transferred on the books of the Issuer by the Holder upon surrender of this
Warrant at the principal office of the Issuer or its designated agent, properly
endorsed (by the Holder executing an assignment in the form attached hereto) and
upon payment of any necessary transfer tax or other governmental charge imposed
upon such transfer. This Warrant is exchangeable for Warrants to purchase the
same aggregate number of shares of Warrant Stock, each new Warrant to represent
the right to purchase such number of shares of Warrant Stock as the Holder
hereof shall designate at the time of such exchange. All Warrants issued on
transfers or exchanges shall be dated the Original Issue Date and shall be
identical with this Warrant except as to the number of shares of Warrant Stock
issuable pursuant thereto.


(g)          Continuing Rights of Holder. The Issuer shall, at the time of or at
any time after each exercise of this Warrant, upon the request of the Holder
hereof, acknowledge in writing the extent, if any, of its continuing obligation
to afford to such Holder all rights to which such Holder shall continue to
be entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.


(h)          Compliance with Securities Laws.


(i)           The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the shares of Warrant Stock to be issued upon exercise
hereof are being acquired solely for the Holder’s own account and not as a
nominee for any other party, and for investment, and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any shares of Warrant Stock
to be issued upon exercise hereof except pursuant to an effective registration
statement, or an exemption from registration, under the Securities Act and any
applicable state securities laws.


(ii)           Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:

 
4

--------------------------------------------------------------------------------

 
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.


(iii)           The Issuer agrees to reissue this Warrant or certificates
representing any of the Warrant Stock, without the legend set forth above, if at
such time, prior to making any transfer of any such securities, the Holder shall
give written notice to the Issuer describing the manner and terms of such
transfer and demonstrating that the following conditions are satisfied. Such
proposed transfer will not be effected until: (a) either (i) the Issuer has
received an opinion of counsel reasonably satisfactory to the Issuer, to the
effect that the registration of such securities under the Securities Act is not
required in connection with such proposed transfer, or (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Issuer with the Securities and Exchange Commission and has become
and remains effective under the Securities Act, or (b) either (i) the Issuer has
received an opinion of counsel reasonably satisfactory to the Issuer, to the
effect that registration or qualification under the securities or “blue sky”
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto. The Issuer shall
respond to any such notice from a holder within three (3) Trading Days. In the
case of any proposed transfer under this Section 2(h), the Issuer shall use
reasonable efforts to comply with any such applicable state securities or “blue
sky” laws, but shall in no event be required, (x) to qualify to do business in
any state where it is not then qualified, (y) to take any action that would
subject it to tax or to the general service of process in any state where it is
not then subject, or (z) to comply with state securities or “blue sky” laws of
any state for which registration by coordination is unavailable to the Issuer.
Whenever a certificate representing the Warrant Stock is required to be issued
to the Holder without a legend, in lieu of delivering physical certificates
representing the Warrant Stock, the Issuer shall cause its transfer agent to
electronically transmit the Warrant Stock to the Holder by crediting the account
of the Holder or Holder’s Prime Broker with DTC through its DWAC system (to the
extent not inconsistent with any provisions of this Warrant or the Purchase
Agreement).

 
5

--------------------------------------------------------------------------------

 
 

(i)           Accredited Investor Status. At the time of the exercise of this
Warrant, the Holder (1) shall be an “accredited investor” as defined in
Regulation D under the Securities Act, or (2) shall exercise this Warrant by
means of a Cashless Exercise as provided for in Section 2(c), subject to any
applicable restrictions.


3.           Adjustment of Warrant Price. The Warrant Price shall be subject to
adjustment from time to time as set forth in this Section 3. The Issuer shall
give the Holder written notice of any event described below which requires an
adjustment pursuant to this Section 3 in accordance with the notice provisions
set forth in Section 12.
 
(a)           Adjustments for Stock Splits, Combinations, Certain Dividends and
Distributions.  If the Issuer shall, at any time or from time to time after the
Original Issue Date, effect a split of the outstanding Common Stock (or any
other subdivision of its shares of Common Stock into a larger number of shares
of Common Stock), combine the outstanding shares of Common Stock into a smaller
number of shares of Common Stock, or make or issue or set a record date for the
determination of holders of Common Stock entitled to receive a dividend or other
distribution payable in shares of Common Stock, then, in each event (i) the
number of shares of Common Stock for which this Warrant shall be exercisable
immediately after the occurrence of any such event shall be adjusted to equal
the number of shares of Common Stock that a record holder of the same number of
shares of Common Stock for which this Warrant is exercisable immediately prior
to the occurrence of such event would own or be entitled to receive after the
happening of such event, and (ii) the Warrant Price then in effect shall be
adjusted to equal (A) the Warrant Price then in effect multiplied by the number
of shares of Common Stock for which this Warrant is exercisable immediately
prior to the adjustment divided by (B) the number of shares of Common Stock for
which this Warrant is exercisable immediately after such adjustment.
 
(b)           Adjustment for Other Dividends and Distributions. If the Issuer
shall, at any time or from time to time after the Original Issue Date, make or
issue or set a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in (i) cash, (ii)
any evidences of indebtedness, or any other securities of the Company or any
property of any nature whatsoever, other than, in each case, shares of Common
Stock; or (iii) any warrants or other rights to subscribe for or purchase any
evidences of indebtedness, or any other securities of the Company or any
property of any nature whatsoever, other than, in each case, shares of Common
Stock, then, and in each event, (A) the number of shares of Common Stock for
which this Warrant shall be exercisable shall be adjusted to equal the product
of the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such adjustment multiplied by a fraction (1) the numerator
of which shall be the Per Share Market Value of Common Stock at the date of
taking such record and (2) the denominator of which shall be such Per Share
Market Value minus the amount allocable to one share of Common Stock of any such
cash so distributable and of the fair value (as determined in good faith by the
Board and supported by an opinion from an investment banking firm mutually
agreed upon by the Issuer and the Holder) of any and all such evidences of
indebtedness, shares of stock, other securities or property or warrants or other
subscription or purchase rights so distributable, and (B) the Warrant Price then
in effect shall be adjusted to equal (1) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (2) the number of
shares of Common Stock for which this Warrant is exercisable immediately after
such adjustment. A reclassification of the Common Stock (other than a change in
par value, or from par value to no par value or from no par value to par value)
into shares of Common Stock and shares of any other class of stock shall be
deemed a distribution by the Issuer to the holders of its Common Stock of such
shares of such other class of stock within the meaning of this Section 3(b) and,
if the outstanding shares of Common Stock shall be changed into a larger or
smaller number of shares of Common Stock as a part of such reclassification,
such change shall be deemed a subdivision or combination, as the case may be, of
the outstanding shares of Common Stock within the meaning of Section 3(a).

 
6

--------------------------------------------------------------------------------

 
 
(c)           Adjustments for Reclassification, Exchange or Substitution. If the
Common Stock for which this Warrant is exercisable at any time or from time to
time after the Original Issue Date shall be changed to the same or different
number of shares of any class or classes of stock, whether by reclassification,
exchange, substitution or otherwise (other than by way of a stock split or
combination of shares or stock dividends provided for in Section 3(a), Section
3(b), or a reorganization, merger, consolidation, or sale of assets provided for
in Section 3(d)), then, and in each event, an appropriate revision to the
Warrant Price shall be made and provisions shall be made (by adjustments of the
Warrant Price or otherwise) so that, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, in lieu of Warrant Stock,
the kind and amount of shares of stock and other securities receivable upon
reclassification, exchange, substitution or other change, by holders of the
number of shares of Common Stock for which this Warrant was exercisable
immediately prior to such reclassification, exchange, substitution or other
change, all subject to further adjustment as provided herein.
 
(d)           Adjustments for Reorganization, Merger, Consolidation or Sales of
Assets. If at any time or from time to time after the Original Issue Date there
shall be (i) a capital reorganization of the Issuer (other than by way of a
stock split or combination of shares or stock dividends or distributions
provided for in Section 3(a), and Section 3(b), or a reclassification, exchange
or substitution of shares provided for in Section 3(c)), or (ii) a merger or
consolidation of the Issuer with or into another corporation, where the holders
of the Issuer’s outstanding voting securities prior to such merger or
consolidation do not own over 50% of the outstanding voting securities of the
merged or consolidated entity, immediately after such merger or consolidation,
or (iii) the sale of all or substantially all of the Issuer’s properties or
assets to any other person (an “Organic Change”), then, as a part of such
Organic Change an appropriate revision to the Warrant Price shall be made if
necessary and provision shall be made if necessary (by adjustments of the
Warrant Price or otherwise) so that, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, in lieu of Warrant Stock,
the kind and amount of shares of stock and other securities or property of the
Issuer or any successor corporation resulting from the Organic Change. In any
such case, appropriate adjustment shall be made in the application of the
provisions of this Section 3(d) with respect to the rights of the Holder after
the Organic Change to the end that the provisions of this Section 3(d)
(including any adjustment in the Warrant Price then in effect and the number of
shares of stock or other securities deliverable upon exercise of this Warrant)
shall be applied after that event in as nearly an equivalent manner as may be
practicable.  In any such case, the resulting or surviving corporation (if not
the Issuer) shall expressly assume the obligations to deliver, upon the exercise
of this Warrant, such securities or property as the Holder shall be entitled to
receive pursuant to the provisions hereof, and to make provisions for the
protection of the rights of the Holder as provided above.
 
 
7

--------------------------------------------------------------------------------

 
 
 (e)           Record Date. In case the Issuer shall take record of the holders
of its Common Stock or any other preferred stock for the purpose of entitling
them to subscribe for or purchase Common Stock or securities convertible into or
exchangeable for, directly or indirectly, Common Stock, then the date of the
issue or sale of the shares of Common Stock shall be deemed to be such record
date.
 
 (f)           No Impairment. The Issuer shall not, by amendment of its Articles
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder, but shall at all times in good
faith assist in the carrying out of all the provisions of this Section 3 and in
the taking of all such action as may be necessary or appropriate in order to
protect against impairment the right of the Holder to exercise this Warrant. In
the event the Holder shall elect to exercise this Warrant, in whole or in part,
as provided herein, the Issuer cannot refuse exercise based on any claim that
the Holder or anyone associated or affiliated with such holder has been engaged
in any violation of law, unless (i) the Issuer receives an order from the
Securities and Exchange Commission prohibiting such exercise or (ii) an
injunction from a court, on notice, restraining and/or adjoining exercise of
this Warrant.
 
(g)           Certificates as to Adjustments. Upon occurrence of each adjustment
or readjustment of the Warrant Price or number of shares of Common Stock for
which this Warrant is exercisable pursuant to this Section 3, the Issuer at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment and readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. The Issuer shall, upon written request of
the Holder, at any time, furnish or cause to be furnished to the Holder a like
certificate setting forth such adjustments and readjustments, the Warrant Price
in effect at the time, and the number of shares of Common Stock and the amount,
if any, of other securities or property which at the time would be received upon
the exercise of this Warrant. Notwithstanding the foregoing, the Issuer shall
not be obligated to deliver a certificate unless such certificate would reflect
an increase or decrease of at least one percent of such adjusted amount; if the
Issuer so postpones delivering a certificate, such prior adjustment shall be
carried forward and made as soon as such adjustment, together with other
adjustments required by this Section 3 and not previously made, would result in
an adjustment of one percent or more.
 
(h)           Issue Taxes. The Issuer shall pay any and all issue and other
taxes, excluding federal, state or local income taxes, that may be payable in
respect of any issue or delivery of shares of Common Stock on exercise of this
Warrant; provided, however, that the Issuer shall not be obligated to pay any
transfer taxes resulting from any transfer requested by any holder in connection
with any such conversion.
 
 
8

--------------------------------------------------------------------------------

 
 
(i)           Fractional Shares. No fractional shares of Common Stock shall be
issued upon exercise of this Warrant. In lieu of any fractional shares to which
the Holder would otherwise be entitled, the Holder shall round the number of
shares to be issued upon exercise up to the nearest whole number of shares.
 
(j)           Reservation of Common Stock. The Issuer shall, during the period
within which this Warrant may be exercised, reserve and keep available out of
its authorized and unissued Common Stock, solely for the purpose of effecting
the exercise of this Warrant, such number of shares of Common Stock equal to at
least one hundred ten percent (110%) of the aggregate number of shares of Common
Stock as shall from time to time be sufficient to effect the exercise of this
Warrant.
 
(k)           Retirement of this Warrant. Exercise of this Warrant shall be
deemed to have been effected on the date of exercise hereof. Upon exercise of
this Warrant only in part, the Issuer shall issue and deliver to the Holder, at
the expense of the Issuer, a new Warrant covering the unexercised balance of the
Warrant Shares.
 
(l)           Regulatory Compliance. If any shares of Common Stock to be
reserved for the purpose of exercise of this Warrant require registration or
listing with or approval of any governmental authority, stock exchange or other
regulatory body under any federal or state law or regulation or otherwise before
such shares may be validly issued or delivered upon conversion, the Issuer
shall, at its sole cost and expense, in good faith and as expeditiously as
possible, endeavor to secure such registration, listing or approval, as the case
may be.
 
4.           No Preemptive Rights. The Holder shall not be entitled to rights to
subscribe for, purchase or receive any part of any new or additional shares of
any class, whether now or hereinafter authorized, or of bonds or debentures, or
other evidences of indebtedness convertible into or exchangeable for shares of
any class, but all such new or additional shares of any class, or any bond,
debentures or other evidences of indebtedness convertible into or exchangeable
for shares, may be issued and disposed of by the Board on such terms and for
such consideration (to the extent permitted by law), and to such person or
persons as the Board in its absolute discretion may deem advisable.
 
5.           Exercise Restriction. Notwithstanding anything to the contrary set
forth in this Warrant, at no time may the Holder exercise this Warrant, in whole
or in part, if the number of shares of Common Stock to be issued pursuant to
such exercise would cause the number of shares of Common Stock beneficially
owned by the Holder and its affiliates at such time, when aggregated with all
other shares of Common Stock beneficially owned by the Holder and its affiliates
at such time, result in the Holder beneficially owning (as determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules thereunder) in excess of 9.99% of the then issued and
outstanding shares of Common Stock outstanding at such time; provided, however,
that upon the Holder providing the Issuer with sixty-one (61) days notice
(pursuant to Section 12 hereof) (the “Waiver Notice”) that the Holder would like
to waive Section 5 of this Warrant with regard to any or all shares of Common
Stock for which this Warrant is exercisable, this Section 5 shall be of no force
or effect with regard to those shares referenced in the Waiver Notice.

 
9

--------------------------------------------------------------------------------

 
 
6.           Registration Rights.  The Holder of this Warrant is entitled to the
benefit of certain registration rights with respect to the shares of Warrant
Stock issuable upon the exercise of this Warrant, pursuant to that certain
Registration Rights Agreement, of even date herewith, by and among the Issuer
and Persons listed on Schedule I thereto (the “Registration Rights Agreement”)
and the registration rights with respect to the shares of Warrant Stock issuable
upon the exercise of this Warrant by any subsequent Holder may only be assigned
in accordance with the terms and provisions of the Registrations Rights
Agreement.


7.           Call.  Notwithstanding anything herein to the contrary, the Issuer,
at its option, may call up to one hundred percent (100%) of this Warrant by
providing the Holder written notice pursuant to Section 12 (the “Call Notice”)
if at such time the VWAP of the Company’s Common Stock is equal to or greater
than $6.00 (as may be adjusted for any stock splits or combinations of the
Common Stock) for a period of ten (10) consecutive Trading Days with an average
daily trading volume of the Common Stock equal to or greater than 75,000 shares;
provided, that (i) a registration statement under the Securities Act as required
under the Registration Rights Agreement is then in effect, (ii) trading in the
Common Stock shall not have been suspended by the Securities and Exchange
Commission, or the OTC Bulletin Board or a registered national stock exchange
where the Common Stock is traded, and (iii) the Issuer is in material compliance
with the terms and conditions of this Warrant and the other Transaction
Documents (as defined in the Purchase Agreement); provided, further, that a
registration statement under the Securities Act providing for the resale of the
Warrant Stock is in effect from the date of delivery of the Call Notice until
the date which is the later of (A) the date the Holder exercises the Warrant
pursuant to the Call Notice and (B) the 10th Trading Day after the Holder
receives the Call Notice (the “Early Termination Date”).  The rights and
privileges granted pursuant to this Warrant with respect to the shares of
Warrant Stock subject to the Call Notice (the “Called Warrant Shares”) shall
expire on the Early Termination Date if this Warrant is not exercised with
respect to such Called Warrant Shares prior to such Early Termination Date.  In
the event this Warrant is not exercised with respect to the Called Warrant
Shares, the Issuer shall remit to the Holder of this Warrant (1) $0.01 per
Called Warrant Share and (2) a new Warrant representing the number of shares of
Warrant Stock, if any, which shall not have been subject to the Call Notice upon
the Holder tendering to the Issuer the applicable Warrant certificate.


8.           Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Purchase Agreement
defined herein below.  As used in this Warrant, the following terms shall have
the following meanings:


“Board” shall mean the Board of Directors of the Issuer.
 
 
10

--------------------------------------------------------------------------------

 

“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.


“Articles of Incorporation” means the Articles of Incorporation of the Issuer,
as amended, as in effect on the Original Issue Date, and as hereafter from time
to time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.


“Common Stock” means the Common Stock, $0.00001 par value per share, of the
Issuer and any other Capital Stock into which such stock may hereafter be
changed.


“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.


“Holders” mean the Persons who shall from time to time own any Warrant. The term
“Holder” means one of the Holders.


“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.


“Issuer” means China Internet Café Holdings Group, Inc., a Nevada corporation,
and its successors.


“Original Issue Date” means February [ ], 2011.


“OTC Bulletin Board” means the over-the-counter electronic bulletin board.


“Other Common” means any other Capital Stock of the Issuer of any class which
shall be authorized at any time after the date of this Warrant (other than
Common Stock) and which shall have the right to participate in the distribution
of earnings and assets of the Issuer without limitation as to amount.


“Outstanding Common Stock” means, at any given time, the aggregate amount of
outstanding shares of Common Stock, assuming full exercise, conversion or
exchange (as applicable) of all right, warrants or options to purchase shares of
Common Stock that are outstanding at such time.


“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

 
11

--------------------------------------------------------------------------------

 
 
“Per Share Market Value” means on any particular date (a) the last closing bid
price per share of the Common Stock on such date on the OTC Bulletin Board or
any registered national stock exchange on which the Common Stock is then listed,
or if there is no such price on such date, then the closing bid price on such
exchange or quotation system on the date nearest preceding such date, or (b) if
the Common Stock is not listed then on the OTC Bulletin Board or any registered
national stock exchange, the last closing bid price for a share of Common Stock
in the over-the-counter market, as reported by the OTC Bulletin Board or by OTC
Markets Group Inc. or similar organization or agency succeeding to its functions
of reporting prices) at the close of business on such date, or (c) if the Common
Stock is not then reported by the OTC Bulletin Board or by OTC Markets Group
Inc. (or similar organization or agency succeeding to its functions of reporting
prices), then the average of the “Pink Sheet” quotes for the five (5) Trading
Days preceding such date of determination, or (d) if the Common Stock is not
then publicly traded the fair market value of a share of Common Stock as
determined by the Board.


“Purchase Agreement” means the Securities Purchase Agreement dated as of
February [], 2011, among the Issuer and the Purchasers.


“Purchasers” means the purchasers of the Series A Preferred Stock and the
Warrants issued by the Issuer pursuant to the Purchase Agreement.


“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security. “Security” means one of the Securities.


“Securities Act” means the Securities Act of 1933, as amended.


“Series A Preferred Stock” means shares of the Company’s Series A Convertible
Preferred Stock issued to the Purchasers pursuant to the Purchase Agreement.


“Subsidiary” means any corporation at least 50% of whose outstanding Voting
Stock shall at the time be owned directly or indirectly by the Issuer or by one
or more of its Subsidiaries, or by the Issuer and one or more of its
Subsidiaries.


“Term” has the meaning specified in Section 1 hereof.


“Trading Day” means (a) a day on which the Common Stock is traded on the OTC
Bulletin Board or a registered national stock exchange, or (b) if the Common
Stock is not traded on the OTC Bulletin Board or a registered national stock
exchange, a day on which the Common Stock is quoted in the over-the-counter
market as reported by OTC Markets Group Inc. (or any similar organization or
agency succeeding its functions of reporting prices); provided, however, that in
the event that the Common Stock is not listed or quoted as set forth in (a) or
(b) hereof, then Trading Day shall mean any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other government action
to close.

 
12

--------------------------------------------------------------------------------

 
 
“Voting Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the Board (or
other governing body) of such corporation, other than Capital Stock having such
power only by reason of the happening of a contingency.


“VWAP” means, for any date or range of dates, the price determined by the first
of the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a National Securities Exchange, the daily volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on a
National Securities Exchange on which the Common Stock is then listed or quoted
as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. New York
City time to 4:00 p.m. New York City time); (b) if the Common Stock is then
quoted on the OTC Bulletin Board, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the OTC Bulletin
Board; (c) if the Common Stock is not then listed or quoted on the OTC Bulletin
Board, and if prices for the Common Stock are then reported in the "Pink Sheets"
published by OTC Markets Group Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported


“Warrants” means the Warrants issued and sold pursuant to the Purchase
Agreement, including, without limitation, this Warrant and the Series B Warrants
(as defined in the Purchase Agreement), and any other warrants of like tenor
issued in substitution or exchange for any thereof pursuant to the provisions of
Section 2(d), 2(e) or 2(f) hereof or of any of such other Warrants.


“Warrant Price” initially means $2.00, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant,
including Section 3 hereto.


“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of a Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.


“Warrant Stock” means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants.


 

 
13

--------------------------------------------------------------------------------

 
 
9.           Other Notices. In case at any time:
 
(i)           the Issuer shall make any distributions to the holders of Common
Stock; or


(ii)          the Issuer shall authorize the granting to all holders of its
Common Stock of rights to subscribe for or purchase any shares of Capital Stock
of any class or other rights; or


(iii)         there shall be any reclassification of the Capital Stock of the
Issuer; or


(iv)         there shall be any capital reorganization by the Issuer; or


(v)          there shall be any (i) consolidation or merger involving the Issuer
or (ii) sale, transfer or other disposition of all or substantially all of the
Issuer’s property, assets or business (except a merger or other reorganization
in which the Issuer shall be the surviving corporation and its shares of Capital
Stock shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned
Subsidiary); or


(vi)         there shall be a voluntary or involuntary dissolution, liquidation
or winding-up of the Issuer or any partial liquidation of the Issuer or
distribution to holders of Common Stock;


then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place.
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be. Such notice shall be given at least twenty
(20) days prior to the action in question and not less than ten (10) days prior
to the record date or the date on which the Issuer’s transfer books are closed
in respect thereto. This Warrant entitles the Holder to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Common Stock.


10.         Amendment and Waiver. Any term, covenant, agreement or condition in
this Warrant may be amended, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by a written instrument or written instruments executed by (a)
the Issuer and (b) the Holders of a majority of the Warrants then outstanding;
provided, however, that no such amendment or waiver shall reduce the Warrant
Share Number, increase the Warrant Price, shorten the period during which this
Warrant may be exercised or modify any provision of this Section 10 without the
consent of the Holder of this Warrant. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of this Warrant unless the same consideration is also offered to all holders of
the Warrants.

 
14

--------------------------------------------------------------------------------

 
 
11.         Governing Law; Jurisdiction. This Warrant shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Warrant
shall not be interpreted or construed with any presumption against the party
causing this Warrant to be drafted. The Issuer and the Holder agree that venue
for any dispute arising under this Warrant will lie exclusively in the state or
federal courts located in New York County, New York, and the parties irrevocably
waive any right to raise forum non conveniens or any other argument that New
York is not the proper venue. The Issuer and the Holder irrevocably consent to
personal jurisdiction in the state and federal courts of the state of New York.
The Issuer and the Holder consent to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Warrant and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 11 shall affect or limit any right to serve process in any other
manner permitted by law. The Issuer and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Warrant or the Purchase Agreement, shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party. The parties hereby waive
all rights to a trial by jury.


12.         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile or
three (3) business days following being mailed by certified or registered mail,
postage prepaid, return-receipt requested, addressed to the holder of record at
its address appearing on the books of the Issuer. The Issuer shall give written
notice to the Holder at least twenty (20) calendar days prior to the date on
which the Issuer closes its books or takes a record (I) with respect to any
dividend or distribution upon the Common Stock, (II) with respect to any pro
rata subscription offer to holders of Common Stock or (III) for determining
rights to vote with respect to any Organic Change, dissolution, liquidation or
winding-up and in no event shall such notice be provided to such holder prior to
such information being made known to the public. The Issuer shall also give
written notice to the Holder at least twenty (20) days prior to the date on
which any Organic Change, dissolution, liquidation or winding-up will take place
and in no event shall such notice be provided to such holder prior to such
information being made known to the public. The addresses for such
communications shall be:
 
If to the Issuer:
China Internet Café Holdings Group, Inc.
#2009-2010, 4th Building, ZhuoYue Century Center
FuHua Third Road, FuTian District
Shenzhen, Guangdong Province, China
Attention:  Dishan Guo
Telephone No.: (86) 755-8989-0998
Fax No: (86) 755-8989-6008

 
15

--------------------------------------------------------------------------------

 
 

with copies (which copies shall not constitute notice) to:
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention:  Benjamin Tan
Phone No.:  (212) 930-9700
Fax  No.:     (212) 930-9725


If to any Holder:
At the address of such Holder set forth on Exhibit A to this Agreement, with
copies to Holder’s counsel as set forth on Exhibit A or as specified in writing
by such Holder



with copies (which shall not constitute notice) to:
Anslow & Jaclin, LLP
195 Route 9 South, Sute 204
Manalapan, New Jersey 07726
Attention:  Richard I. Anslow
Phone No.:  (732) 409-1212
Fax  No.:     (732) 577-1188
 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
13.           Warrant Agent. The Issuer may, by written notice to each Holder of
this Warrant, appoint an agent having an office in New York, New York for the
purpose of issuing shares of Warrant Stock on the exercise of this Warrant
pursuant to subsection (b) of Section 2 hereof, exchanging this Warrant pursuant
to subsection (d) of Section 2 hereof or replacing this Warrant pursuant to
Section 14 hereof, or any of the foregoing, and thereafter any such issuance,
exchange or replacement, as the case may be, shall be made at such office by
such agent.


14.           Lost or Stolen Warrant. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company and, in the case of
mutilation, upon surrender and cancellation of this Warrant, the Company shall
execute and deliver new Warrant of like tenor and date; provided, however, that
the Company shall not be obligated to re-issue warrant(s) if the Holder
contemporaneously exercise this Warrant to purchase shares of Common Stock.
 
 
16

--------------------------------------------------------------------------------

 

15.         Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Warrant shall be cumulative and
in addition to all other remedies available under this Warrant, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Warrant. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder thereof and shall not, except as
expressly provided herein, be subject to any other obligation of the Company (or
the performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.


16.         Specific Shall Not Limit General; Construction. No specific
provision contained in this Warrant shall limit or modify any more general
provision contained herein. This Warrant shall be deemed to be jointly drafted
by the Company and all initial purchasers of the Warrant and shall not be
construed against any person as the drafter hereof.


17.         Successors and Assigns. This Warrant and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors and assigns of
the Issuer, the Holder hereof and (to the extent provided herein) the Holders of
Warrant Stock issued pursuant hereto, and shall be enforceable by any such
Holder or Holder of Warrant Stock.


18.         Modification and Severability. If, in any action before any court or
agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency. If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.


19.         Headings. The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Issuer has executed this Series A Warrant as of the day
and year first above written.
 

 
China Internet Café Holdings Group, Inc.
     
By:
  
   
Name: Dishan Guo Title: Chief Executive Officer

 
 
18

--------------------------------------------------------------------------------

 

EXERCISE FORM
SERIES A WARRANT


CHINA INTERNET CAFÉ HOLDINGS GROUP, INC.


The undersigned _______________, pursuant to the provisions of the accompanying
Series A Warrant, hereby elects to purchase _____ shares of Common Stock (the
“Warrant Shares”) of China Internet Café Holdings Group, Inc. covered by the
accompanying Series A Warrant.
 
Dated:
  
 
Signature
  
                   
Address
  
         
  
 

 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________


The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.           o Yes             o No
 
The undersigned is a not a U.S. person and certifies that the warrant is not
being exercised on behalf of a U.S. person.          o Yes            o No
 
The undersigned intends that payment of the Warrant Price shall be made as
(check one):
 
Cash Exercise_______
 
Cashless Exercise_______
 
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ___________. The Issuer
shall pay a cash adjustment in respect of the fractional portion of the product
of the calculation set forth below in an amount equal to the product of the
fractional portion of such product and the Per Share Market Value on the date of
exercise, which product is ____________.
 
X = Y - (A)(Y)
                 B


Where:


The number of shares of Common Stock to be issued to the Holder is (“X”).


The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised is (“Y”).


The Warrant Price is (“A”).

 
19

--------------------------------------------------------------------------------

 
 
The Per Share Market Value of one share of Common Stock is (“B”).


The certificate(s) representing the Warrant Shares shall be delivered by



 
(a)
certified mail to the above address, or

 
(b)
certified mail to the prime broker of the Holder at

 
Name: _____________________________________
Address:____________________________________
Attention: __________________________________
Tel. No.: ___________________________________



 
(c)
electronically (DWAC Instructions: ____________________), or

 
(d)
other (specify) _____________________________________

 
If the number of Warrant Shares shall not be all the Warrant Shares purchasable
upon exercise of the Warrant, that a new Warrant for the balance of the Warrant
Shares purchasable upon exercise of this Warrant be registered in the name of
the undersigned Warrantholder or the undersigned’s Assignee as below indicated
and delivered to the address stated below.
 
Dated:
         
Note:  The signature must correspond with
Signature:
  
 
the name of the Holder as written
   
on the first page of the Warrant in every
  
 
particular, without alteration or enlargement
Name (please print)
 
or any change whatever, unless the Warrant
   
has been assigned.
  
   
  
   
Address
   
  
   
Email
   
  
   
Federal Identification or SSN.
         
Assignee:
         
Signature:
  
   
  
   
Name (please print)
   
  
   
  
   
Address
   
  
   
Email
   
  
   
Federal Identification or SSN
 

 
 
20

--------------------------------------------------------------------------------

 

ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the accompanying Series A Warrant and all rights evidenced
thereby and does irrevocably constitute and appoint _____________, attorney, to
transfer said Series A Warrant on the books of the corporation named therein.
 
Dated:
  
 
Signature
  
                   
Address
  
         
  
 

 
 
21

--------------------------------------------------------------------------------

 

PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the accompanying Series A Warrant together with all rights therein,
and does irrevocably constitute and appoint ___________________, attorney, to
transfer that part of said Series A Warrant on the books of the corporation
named therein.
 
Dated:
  
 
Signature
  
                   
Address
  
         
  
 

 
 
22

--------------------------------------------------------------------------------

 

FOR USE BY THE ISSUER ONLY:


This Warrant No. ________ canceled (or transferred or exchanged) this _____ day
of ___________, _____, shares of Common Stock issued therefor in the name of
_______________, Warrant No. ________ issued for ____ shares of Common Stock in
the name of _______________.
 
 
23

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Holder’s Name
 
Holder’s Address
 
Name and Address of Holder’s
Counsel
         

 
 
24

--------------------------------------------------------------------------------

 